DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed January 18, 2022 has been entered. 
Claim 6 has been canceled. 
Claims 1-5 and 7-20 are pending in this application. 

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, Itakura et al. (U.S. Patent Application Publication No. 2009/0244756 A1) discloses: A memory system, comprising:
a memory device (disk 22) including a memory cell region for storing data, the memory device . . . generate a [] clock and outputting read data that are read from the memory cell region in synchronization with the [] clock (Paragraph [0040]: “The controller may function as a generator for generating write/read clock for each of the data blocks, which is at least in part continuously changing in speed, by calculating difference in time for the head to pass through the each one of the data blocks and its adjacent one of the blocks on the basis of the time measured. The head writes data into or reads out data from the medium in synchronization with the write/read clock generated.”
The Examiner finds the head writing data into or reading out data from the medium in synchronization with the write/read clock generated as disclosed in Itakura teaches the claimed ; and
a memory controller (controller 11) generating the [] clock . . . [and] outputting the [] clock to the memory device, and receiving the read data in response to the [] clock (Paragraph [0040]: “The controller may function as a generator for generating write/read clock for each of the data blocks, which is at least in part continuously changing in speed, by calculating difference in time for the head to pass through the each one of the data blocks and its adjacent one of the blocks on the basis of the time measured. The head writes data into or reads out data from the medium in synchronization with the write/read clock generated.”
The Examiner finds the controller generating write/read clock for each of the data blocks being written to or read from the medium as disclosed in Itakura teaches the claimed “memory controller generating the [] clock . . . [and] outputting the [] clock to the memory device, and receiving the read data in response to the [] clock”.)

Mallary et al. (U.S. Patent Application Publication No. 2009/0002868 A1) discloses: A memory system, comprising:
read data includes a plurality of section data corresponding to the plurality of modulation sections included in the second clock, respectively, and . . . verifies reliability of each of the plurality of section data included in the read data by performing a[n ] operation on the second clock according to the specific scheme (Paragraph [0004]: “In one aspect the present invention describes a method of detecting write synchronization errors associated with bit-patterned media. Data is written to the bit-patterned media using a write clock. The data is then read from the bit-patterned media and used to detect write synchronization errors between the write clock and the location of bit-islands on the bit-patterned media. Based on detected write synchronization errors, the phase associated with the 
The Examiner finds the detection of write synchronization errors between the write clock and the location of bit-islands on the bit-patterned media when data is read from the bit-patterned media as disclosed in Mallary teaches the claimed “read data includes a plurality of section data corresponding to the plurality of modulation sections included in the second clock, respectively, and . . . verifies reliability of each of the plurality of section data included in the read data by performing a[n ] operation on the second clock according to the specific scheme.”).
However, the Examiner finds Itakura and Mallary do not teach or suggest the claimed “memory system, comprising: a memory device including a memory cell region for storing data, the memory device looping back a first clock to generate a second clock and outputting read data that are read from the memory cell region in synchronization with the second clock; and a memory controller generating the first clock that includes a plurality of modulation sections by performing a modulation operation on a source clock according to a specific scheme, outputting the first clock to the memory device, and receiving the read data in response to the second clock, wherein the read data includes a plurality of section data corresponding to the plurality of modulation sections included in the second clock, respectively, and the memory controller verifies reliability of each of the plurality of section data included in the read data by performing a demodulation operation on the second clock according to the specific scheme.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 7 and 14 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 7 and 14 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-5, 8-13 and 15-20 are also allowable due to their dependency on an allowable base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112